FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JEFFREY H. BECK, Liquidating           
Trustee of the Estates of Crown
Vantage, Inc. and Crown Paper
Company,
                          Appellant,         No. 03-15303
                 v.                            D.C. Nos.
                                           CV-02-01407-MHP
PACE INTERNATIONAL UNION, on                  01-4375N
behalf of member and former                 Northern District
member participants in pension               of California,
plans sponsored by the Debtors;              San Francisco
EDWARD MILLER; JEFFREY D.
MACEK, on behalf of themselves
and others similarly situated,
                          Appellees.
                                       

PACE INTERNATIONAL UNION, AFL-         
CIO, CHEMICAL & ENERGY
WORKERS INTERNATIONAL UNION, on
                                             No. 03-15331
behalf of members and former
member participants in pension                 D.C. Nos.
plans,                                     CV-02-01407-MHP
                        Appellant,
                                              01-4375N
                                            Northern District
                v.
                                             of California,
JEFFREY H. BECK, Liquidating                 San Francisco
Trustee of the Estates of Crown
                                                ORDER
Vantage, Inc. and Crown Paper
Company,
                          Appellee.
                                       

                            9239
9240              BECK v. PACE INT’L UNION
                    Filed August 2, 2007

       Before: Stephen Reinhardt, Richard A. Paez, and
              Marsha S. Berzon, Circuit Judges.


                          ORDER

   The panel decision, 427 F.3d 668 (9th Cir. 2005), and
memorandum disposition, 146 F. App’x 917 (9th Cir. Oct. 24,
2005), are VACATED. The district court’s order affirming
the bankruptcy court’s decision is VACATED and
REMANDED with instructions to remand to the bankruptcy
court for further proceedings consistent with 551 U.S. ___,
127 S. Ct. 2310 (June 11, 2007).
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.